Citation Nr: 1531242	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-18 230	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection left lower extremity peripheral neuropathy.

5.  Entitlement to service connection for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Seattle, Washington.


FINDING OF FACT

On June 18, 2015, prior to the promulgation of a decision, the Board received notification from the Veteran of his desire to withdraw his appeal concerning the issues of entitlement to service connection for hypertension, erectile dysfunction, diabetes mellitus and peripheral neuropathy of the lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran concerning the issues of entitlement to service connection for hypertension, erectile dysfunction, diabetes mellitus and peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal concerning the issues of entitlement to service connection for hypertension, erectile dysfunction, diabetes mellitus and peripheral neuropathy of the lower extremities via a June 2015 statement.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal concerning the issue of entitlement to service connection for diabetes mellitus is dismissed.

The appeal concerning the issue of entitlement to service connection left lower extremity peripheral neuropathy is dismissed.

The appeal concerning the issue of entitlement to service connection for right lower extremity peripheral neuropathy is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


